Ostrander, J.
(after stating the facts). I have searched the record in vain for evidence of the right of defendant, appellant, to occupy the premises after the expiration of the terms created by the leases. Nothing is clearer than that the occupancy which was continued was in opposition to the expressed will of the landlord. In the face of refusals to create a new term, while unlawfully holding the premises, after the expiration of both terms, defendant tendered, and a servant of the landlord, inadvertently and without authority, received, money equal in amount to a quarter’s rent. Knowledge of this payment appears not to have been brought home to any one in authority in the premises until the quarterly period was nearly ended. The money was not returned to defendant. There is no other act, or failure to act, which can be pointed out as creating any right of defendant to continue in possession. It is inferred that the pur*66pose of defendant in making the payment was surreptitiously to acquire a position of apparent right. No notice was required, upon the expiration of the terms, to entitle plaintiff to possession of the premises. However, one was given, and the position of plaintiffs as expressed therein was not thereafter changed. On October 21, 1913, another formal notice was served. It repeated, merely, the conclusions stated in the earlier notice, and was in accord with oral communications repeated during the interval. It is therefore not upon a question of the authority of the persons signing these notices so much as a question of a showing of any right on the part of defendant to occupy the premises that the validity of the judgment depends. Apparently, it was in this view of the case that the circuit judge advised the jury there was no question for them to determine and directed a verdict for plaintiffs. He committed no error in so doing.
Assuming the plaintiffs are entitled to possession of the premises, no reason is given for refusing them the right to proceed in the courts of the State to recover possession. There is attempted no interference by the State court with the jurisdiction of the Federal court over property in the hands of its receivers, or with funds in the control of the Federal court. Defendant’s right while it continued was a contract right, respected by the Federal court and by its receivers. When this right expired, the right of the receivers to possess and deal with the property accrued. In face of an unlawful detention they needed a remedy. They have ratified the proceeding in the State court which their agent instituted. In principle, the case cannot be distinguished from an action of replevin.
The judgment is affirmed.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.